Citation Nr: 1016430	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 10 percent disabling, prior to April 
4, 2007. 

2.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 20 percent disabling, from April 4, 
2007.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from March 1987 to March 
1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claim for an 
evaluation in excess of 10 percent for the disability at 
issue.  A May 2008 Decision Review Officer's supplemental 
statement of the case decision granted an increased 
evaluation of 20 percent, effective April 4, 2007.

As the RO did not assign the maximum disability rating 
possible, the appeal for an increased evaluation for a right 
knee disability remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).
 
In a statement dated in September 2004, the appellant 
requested that his claim for entitlement to service 
connection for a back disability be reopened.  There is no 
indication the RO has taken any action on this claim.  
Therefore, it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a back disability been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Board notes that the appellant's original claims folder 
was lost, and a March 2001 letter indicates the RO 
reconstructed the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he is entitled to an increased 
evaluation for a right knee disability.  The Board finds the 
record is inadequate to determine the right knee disability 
status, both prior to, and from, April 4, 2007.  

As to the right knee disability status prior to April 4, 
2007, a February 2007 VA treatment record indicated the 
appellant last had an MRI of the knee in 2003.  The February 
2007 attending physician noted he would request an MRI, since 
the appellant reported that his knee would persistently give 
out.  However, the record does not contain a report of an MRI 
performed in February 2007.  An attempt must be made to 
obtain any such existing report.  

As to the right knee disability status from April 4, 2007, 
the VA treatment records indicate that the appellant's 
disability may have worsened since his previous VA 
examination in April 2006, four years ago.  A May 2008 note 
from H.G., M.D., a VA orthopedic surgeon, indicates the 
appellant's right knee active extension was limited to 20 
degrees, limited with guarding.  The note reflects that 
active flexion of the right knee was zero to 90 degrees.  An 
April 2007 note from H.G., M.D., indicates the appellant's 
right knee had extension limited to 15 degrees.  An April 
2007 VA treatment record signed by H.G., M.D., indicates the 
appellant's right knee had active extension of 12 degrees.  
Active flexion of the right knee was zero to 90 degrees.  The 
April 2006 VA examination report indicated the appellant's 
right knee easily flexed from zero degrees to 120 degrees.  
Thus, the appellant's more recent VA treatment records 
indicate that limitation of extension and flexion of his knee 
may have worsened.  Consequently, the Board finds that the 
April 2006 VA examination is not sufficiently contemporaneous 
for purposes of evaluating the nature and severity of the 
appellant's right knee disability from April 4, 2007.  The 
appellant is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the appellant has submitted letters dated in 
April 2006 and May 2005 from a co-worker, and a May 2005 
letter and an undated letter from his supervisor.  The 
letters indicate the appellant's right knee disability may 
affect his employment.  The April 2006 letter from his co-
worker notes that at times the appellant has to leave work 
early or cannot report for work due to his right knee 
disability.  Although the April 2006 VA examination report 
noted that the appellant worked full time doing cleaning, it 
did not indicate whether the appellant's right knee 
disability had an effect on his employment.  

Finally, the VA treatment records in the file only date to 
April 2008.  Consequently, the Board requests the appellant's 
complete VA treatment records from April 2008 to present.  
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the North Chicago VA medical 
center and request that a search be made 
for a copy of a report, if any, of an MRI 
of the Veteran's right knee ordered and/or 
performed in February 2007.  If no such 
record is available, such should be noted 
in the claims folder.

2.  Obtain all of the appellant's VA 
treatment records from April 2008 to 
present, including from the North Chicago 
VA medical center.  If no records are 
available, the claims folder must indicate 
this fact.

3.  Schedule the appellant for a VA 
examination by a physician with 
appropriate expertise to determine the 
following: 

*	Determine the current degree of 
severity of his service-connected 
right knee disability.  Conduct all 
testing and evaluation needed to make 
this determination.  

*	All indicated studies, including X-
rays and range of motion studies in 
degrees, should be performed. 

*	In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and to the extent possible the 
examiner should assess the degree of 
severity of any pain.

*	The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any lateral instability or 
recurrent subluxation of the left 
knee.  The examiner should also 
determine if the left knee locks, and 
if so, the frequency of the locking.

*	Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  The 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree 
of additional range of motion loss.

*	The examiner should also express an 
opinion concerning whether there is 
additional limits on functional 
ability on repeated use or due to 
pain, including during flare-ups (if 
the appellant describes flare-ups), 
and, to the extent possible, provide 
an assessment of the additional 
functional impairment in terms of the 
degree of additional range of motion 
loss.

*	The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the appellant's 
ability to work.  

The VA examiner is requested to provide a 
thorough rationale for the opinions 
provided.  The examiner should review the 
claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issues on 
appeal of entitlement to an increased 
evaluation for a right knee disability, 
rated 10 percent prior to April 4, 2007, 
and rated 20 percent from April 4, 2007.  
If any benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



